Clifford F. Brown, J.,
dissenting. The decision of the court in this case is based upon a strained interpretation of Section 163.10 of the Youngstown City Ordinances. For the following reasons I find such interpretation of Section 163.10 to be improper. Therefore, I dissent.
The only issue present before this court is whether Section 163.10(e)(4) requires an injured employee to assign lost wages recoverable from a third party to the city before he can obtain “injured-on-duty” leave from the city. Section 163.10(e)(4) reads:
“Any compensation received by an employee from the Ohio Bureau of Workers’ Compensation as are reimbursement for wages for a period the employee was carried on injured-on-duty status shall be paid over to the Treasury of the City. Compensation received as settlement of a claim exclusive of lost wages, shall become the property of the claimant.”
This subsection is clear on its face. It requires an injured municipal employee- to pay over to the city any compensation received from the Bureau of Workers’ Compensation attributable to lost wages. It makes no mention of the benefits derived from any actions against third parties. If the city had intended for lost wages recovered from employees in actions against third parties to be payable to the treasury, Section 163.10 could have so required. It does not.
The court, however, strains to find the second sentence of subsection *11(e)(4) to include all claims other than workers’ compensation claims. This interpretation is improper. Courts should not read terms into statutory sections in an attempt to determine legislative intent. See Columbus-Suburban Coach Lines v. Pub. Util. Comm. (1969), 20 Ohio St. 2d 125 [49 O.O.2d 445].
I would, therefore, affirm the decision of the court of appeals allowing the writ and giving the plain interpretation to Section 163.10(e)(4) as required by its very terms.